EXAMINER’S COMMENTS
Terminal Disclaimer
The terminal disclaimer filed on March 31, 2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Closest Prior Art 
US Patent/ US Patent Publication
Ramanuja, US 2016/0364783 IDS considered March 17, 2021 and recited in parent patent application #16/035254, is the closest prior art. Forward citations of Ramanuja failed to reveal closer prior art. Prior art applied during prosecution of Ramanuja failed to reveal closer prior art. The combination or Ramanuja and Krishnan, US 2013/0232128 recited in parent patent application #16/035254, is the closest prior art combination. Ramanuja alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Non-Patent Literature
Jafarian Dehkordi, IDS considered March 17, 2021 and recited in parent patent application #16/035254, is the closest non-patent literature prior art. Jafarian Dehkordi alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT M POND/
Primary Examiner, Art Unit 3684                                                                                                                                                                                                   April 9, 2021